Citation Nr: 1625156	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, prior to February 25, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 25, 2015.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified before the undersigned Veterans Law Judge at a June 2013 Travel Board hearing, a transcript of which has been associated with the claims file.

In December 2014, the Board remanded this case for further development.  Thereafter, in a May 2015 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent and granted entitlement to a TDIU, both effective February 25, 2015.  As this grant does not represent a total grant of benefits sought on appeal, the claim for an increased rating and entitlement to a TDIU prior to February 25, 2015 remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD with depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; chronic sleep impairment; hypervigilance; anger; exaggerated startle response; intrusive memories; isolation; avoidance; flashbacks; nightmares; irritability; concentration problems; mild memory loss; passive suicidal ideation; disturbances of motivation and mood; panic attacks that occur weekly or less; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); difficulty in establishing and maintaining effective work and social relationships; and GAF scores ranging from 48 to 51; without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  Prior to June 13, 2013, the Veteran was engaged in substantially gainful employment.

3.  As of June 13, 2013, the Veteran's service-connected PTSD has been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 70 percent rating, but not higher, for PTSD with depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2015).

2.  As of June 13, 2013, but not earlier, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this regard, letters sent to the Veteran in February 2010 and December 2014 provided the notice required under the VCAA, including of the evidence and information necessary to substantiate his increased rating claim and his TDIU claim, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, Vet Center records, VA examination reports, and lay statements of the Veteran and his family.  As noted above, the Board remanded this case in March 2015, in part, to obtain any outstanding VA treatment records and Vet Center records.  In January 2015, the AOJ requested and received all Vet Center records dated from January 2010 to January 2015.  Additionally, the AOJ indicated in the May 2015 Supplemental Statement of the Case that there were no VA treatment records available, other than C&P examination reports.  In light of the foregoing, the Board finds that there has been substantial compliance with its January 2015 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations to evaluate his PTSD in March 2010, August 2012, and February 2015.  The Board finds that the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file, considered the lay statements of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.  

The Board also finds that the most recent examination report substantially complies with its previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the claim in December 2013 in order to provide the Veteran with a new VA examination.  In its remand directives, the Board asked the VA examiner to describe all symptoms caused by the service-connected PTSD and their impact on the Veteran's occupational and social functioning.  In February 2015, the Veteran underwent examination, and the examiner specifically discussed the manifestations of the Veteran's PTSD, as well as the effects that his symptoms have on his psychological, social, and occupational functioning.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.   Moreover, in the remand following the hearing, the undersigned provided the Veteran an opportunity to undergo additional examination to assess the current severity of his PTSD.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran contends that he is entitled to a higher disability rating for PTSD with depressive disorder, which was assigned a 50 percent disability rating prior to February 25, 2015, and a 70 percent disability rating thereafter.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Turning to the evidence of record, Vet Center records from May 2009 to June 2010 show that the Veteran reported feeling anxious, depressed, and angry.  He also reported stress in dealing with his family and his job, problems sleeping, and experiencing low energy.  On one occasion, he reported that he was upset about his wife having kids over for Easter and that he got nervous with all of the people in the house talking.  See March 2010 Vet Center Record.  

In a February 2010 statement, the Veteran reported that he was "having a very tough time at dealing with stress at work and everyday life."  The Veteran indicated that he had recently started having trouble concentrating at work, and he described feeling panicky.  He described an incident at work where he started shaking, he lost all concentration, and his mind "just froze."  The Veteran reported that since that incident he had not been able to concentrate or keep his mind from going blank.  He also indicated that after the incident, his employers gave him smaller jobs.  The Veteran reported that he was only sleeping three or four hours a night and that after work he isolates in his room.  He also reported that he is grouchy at home towards his wife and that he worries she will leave him.

The Veteran was afforded a VA examination in March 2010.  He reported that he was relatively symptom free until about two years ago.  He described the incident at work where he froze up and could not concentrate and indicated that since that time, he has had increased anxiety, particularly with regard to his work.  The Veteran reported that since telling his employers that he has PTSD, he perceives that he is given solitary tasks.  The Veteran described an increase in PTSD symptoms, including more frequent combat-related dreams and nightmares, more irritability, especially around subordinates at work, and episodes where he loses his attention and drifts off mentally.  The Veteran reported that he lives with his wife of 39 years.  He indicated that his relationship with his wife was good, but he also acknowledged some irritability towards her.  He reported that he spends most Saturdays with his wife in planned activity.  The Veteran reported that he works full-time as a carpenter and that he participates in household maintenance activities, such as mowing the lawn and shoveling snow.  The Veteran was unable to identify specific activities in which he engages for enjoyment, other than occasional outings with his wife.  He reported that he previously enjoyed watching sports and fishing, but that he no longer has interest in those activities.  The Veteran reported that he feels under stress at work and indicated that he freezes up whenever he is given plans for new projects.

The Veteran responded to questions in a fairly coherent and goal-directed manner, and there were no indications of impaired thought processes and no evidence of delusions or hallucinations.  The Veteran denied suicidal ideation or any history of suicidal attempt, but he reported some passive ideation, such as wondering if he would have been better off if he had been killed in Vietnam.  The Veteran endorsed the following symptoms of depression: sleep disturbances; nightmares; low energy; low motivation for projects or previously enjoyed activities; low libido; and crying once per week for undetermined reasons.  There were no clear indications of mania or compulsive behaviors, but the Veteran reported that when he is depressed he has purchased new vehicles to cheer himself up and then later regrets doing so due to cost.  He also reported impulsive purchasing of toys for which he has no use and later gives away to the children of nieces and nephews.  The Veteran described anxiety attacks in addition to episodes of drifting off, which primarily occur at work.  At those times, he described some tremor and cardiac palpitations as well as being very thirsty.  The examiner indicated that the Veteran's psychiatric symptoms have increased since the time of his last C&P examination, particularly his depressive symptoms.  The examiner opined that the "current level of symptoms results in reduced reliability and productivity within work settings as well as some, at least mild, strain on his marital relationship."  The examiner assigned a GAF score of 51.

In a September 2010 statement, the Veteran reported that he cannot concentrate at work and that he freezes up when making decisions.  He indicated that he was "knocked down from doing big jobs" because of his symptoms.  The Veteran reported that he does not associate with anyone at work and that his relationship with his family was affected.  He indicated that he gets angry a lot and that he is never happy.  He reported that it "is a constant struggle to get up in the morning because I don't want to face people at work."  The Veteran also indicated that he sometimes wishes "it was me laying in the field instead of coming back to this" and that "if I did commit suicide, I would just do it, not talk about it."  He reported that his wife ensures that he leaves the house in clean clothes.  The Veteran indicated that he has constant nightmares and dreams about Vietnam and that he wakes up soaking wet.  The Veteran also reported that he has flashbacks at work.  He indicated that he often wants to slap people at work when they talk to him.  The Veteran indicated that his symptoms had taken a toll on his wife and family and that his wife was considering filing for divorce.  

In a November 2010 statement, the Veteran's sister reported that the Veteran angers easily and that he does not respond to others like he used to respond.  She indicated that the Veteran avoids crowds, including all family functions, and that he does not like to be around anyone.  She reported that the Veteran has a very hard time holding a conversation.  

The Veteran was afforded a VA examination in August 2012.  The Veteran reported that he was still living with his wife.  He indicated that he feels threatened while driving and while at home and that he had erected a high fence to shut out his neighbors.  He reported that he hates having to go to his job and that he experiences road rage where he chases down other drivers.  The Veteran indicated that he would be jittery if he went into a grocery store and that he usually waits in the car for his wife to shop.  He reported that he will eat in restaurants, but will be uncomfortable doing so.  The Veteran reported that he is a member of a church, but does not attend due to social discomfort.  He reported no trips or vacations since the last C&P examination, and he indicated that he no longer hunts or fishes.  The Veteran indicated that he no longer has any hobbies and that he wants to stay home and avoid people.  The Veteran reported that he was still employed full-time as a carpenter and that he had been with the same contractor for the past 25 years.  He indicated that he cannot stand working with other people and that he has gotten angry with others at work.  He reported that his bosses no longer trust him with major projects and use him for less important jobs.  The Veteran indicated that he expected to work for another four or five years and then retire.  

The examiner indicated that the Veteran had the following symptoms: recurrent and distressing recollections and dreams; avoidance; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outburst of anger; difficulty concentrating; hypervigilance; exaggerated startle response; depressed mood; anxiety; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; crying spells; and low levels of energy.  The examiner indicated that the Veteran "shows a level of impairment consistent with his most recent rating for PTSD with Depressive Disorder.  He continues to live with his family, to work at his career employment, and appears able to manage reasonably well in most spheres."  The examiner opined that the Veteran's symptoms result in occupational and social impairment with reduced reliability and productivity and indicated that "there has been no significant increase in impairment due to the PTSD."  The examiner assigned a GAF score of 48.

In an August 2012 statement, the Veteran's son reported that the Veteran had no patience and that the slightest thing will set him off.  He also reported that the Veteran is "angry, nervous, and confrontational."  

In an August 2012 statement, the Veteran's wife described an incident in which the Veteran confronted another driver at a stoplight.  She reported that the Veteran makes her nervous because she is afraid that he is going to physically fight with someone.  She indicated that the Veteran is "so unhappy inside it shows on his face."  She reported that the Veteran does not sleep and that if he hears a noise "he jumps out of bed like he's on fire."  She indicated that the Veteran is short with her and that he no longer goes anywhere with her.  She reported that he will sit in the truck and wait for her.  She also reported that the Veteran no longer goes out to restaurants.  Finally, she indicated that she and the Veteran had not been intimate in over two years.  

During the June 2013 Board hearing, the Veteran testified he quit his job because he could not take the pressure and the confrontations at work.  He reported that he no longer feels like doing anything and that he does not care about anything.  He testified that he and his wife sleep in separate rooms, that he angers easily, and that he has frequent confrontations with others.  The Veteran testified that he quit going to the Vet Center when his counselor retired.  He reported that he has no friends and no social life.  He testified that he goes out to eat with his wife "once in a while."  The Veteran reported that he has difficulty sleeping and difficulty concentrating.  He testified that he had occasional suicidal thoughts.  

In a December 2014 VA Form 21-8940, the Veteran reported that he last worked on June 12, 2013.  

The Veteran was afforded a VA examination in February 2015.  The Veteran reported that he continued to live with his wife.  He indicated that he has some arguments with his wife, but typically avoids interactions with her in order to avoid conflicts.  He reported that he spends much of his time in his workshop working on wood-working projects and only goes into the house to use the bathroom.  The Veteran indicated that he has few friends and is socially avoidant.  He reported that when attending family functions, he tends to stay on the periphery and leaves as soon as his wife allows.  He indicated that he does not get along with his neighbors and that he has a privacy fence.  He reported being able to complete all activities of daily living on an independent level and that he will sometimes go shopping with his wife, but will often wait for her in the truck.  He reported being able to maintain his personal grooming and hygiene.  He reported combat-related nightmares about twice a week.  The Veteran reported that he quit his job as a project superintendent.  He indicated that when he was working, he felt overwhelmed and had concentration problems.  He reported that since retirement, he has experienced a reduction in stress, but that he continues to be socially avoidant and does not like demands being made of him.  He reported he has not returned to the Vet Center or sought mental health services at the VA because he is too anxious to meet new care providers.  

On examination, the Veteran was neatly groomed and appropriately dressed.  He appeared mildly anxious, but he was alert and fully oriented.  His speech was spontaneous and fully oriented, and his attitude was cooperative.  The Veteran's affect was constricted.  The Veteran's mood was anxious and depressed.  He reported feeling on edge much of the time, excessive worry, trouble relaxing, irritability, daily intrusive thoughts, and panic attacks one to two times per month.  He also reported a low mood, diminished interest or pleasure in activities, and insomnia with nightmares one to two times per week.  There was no evidence of mania or obsessive/ritualistic behaviors.  The Veteran's attention was mildly disturbed, and his memory was intact.  There was no evidence of hallucinations, delusions, or signs of thought disorder.  

The examiner indicated that the Veteran had the following symptoms: avoidance; markedly diminished interest or participation in significant events; feelings of detachment or estrangement from others; irritable behavior and angry outbursts with little or no provocation typically expressed as verbal or physical aggression towards people or objects; hypervigilance; exaggerated startle response; problems with concentration; sleep disturbance; depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a work like setting.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with deficiencies in most areas.  The examiner indicated that the Veteran's level of functional and occupational impaired had "increased somewhat compared to his prior C&P exam."  The examiner also opined that the Veteran's PTSD "is more likely than not to render him unable to secure and maintain full time employment."  Finally, the examiner opined that the Veteran's abilities to respond appropriately to coworkers, supervisors, or the general public; to sustain concentration to task, persistence, and pace; and to respond appropriately to changes in the work setting were considered markedly impaired.

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that for the entire appeal period the Veteran's PTSD has most nearly approximated occupational and social impairment, with deficiencies in most areas.  The above-cited evidence reflects that since the increased rating claim was filed in January 2010, the Veteran's PTSD has primarily been manifested by depressed mood; anxiety; chronic sleep impairment; hypervigilance; anger; exaggerated startle response; intrusive memories; isolation; avoidance; flashbacks; nightmares; irritability; concentration problems; mild memory loss; passive suicidal ideation; disturbances of motivation and mood; panic attacks that occur weekly or less; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and difficulty in establishing and maintaining effective work and social relationships.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately-severe disability picture with deficiencies in most areas.  Nonetheless, the overall disability picture demonstrated by the evidence is not consistent with total occupational and social impairment, as is required for the maximum, 100 percent, disability rating.

The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

In this regard, there is no documentation of symptoms such as gross impairment in thought processes or communication or persistent delusions; in fact, the Veteran has been consistently able to actively communicate both in individual therapy and during VA examinations.  His speech was within normal limits during VA examinations, and the examiners detected no evidence of thought disorders or impaired thought processes.  Additionally, the Veteran consistently denied persistent delusions or hallucinations.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or persistent delusions.  

Similarly, his symptoms have not been manifested by grossly inappropriate behavior or persistent danger of hurting self or others.  Although the Board notes that at times, the Veteran displayed outbursts of anger, he consistently denied violence.  Similarly, while the record shows some passive suicidal ideation, the Veteran has consistently denied prior suicide attempts.  This evidence indicates that although the Veteran experiences impaired impulse control (such as unprovoked irritability with periods of violence) and suicidal ideation, which are symptoms enumerated in the criteria for a 70 percent rating, he clearly does not exhibit a persistent danger to himself or others, as contemplated by the criteria for a 100 percent rating.  

Nor does the record show symptoms such as intermittent inability to perform daily living activities, disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  In this regard, the evidence of record shows that the Veteran was consistently noted as oriented to person, time, and place.  He presented as well-groomed and appropriately dressed during examinations.  Although the Veteran reported that his wife assists him with picking out his clothing, the record also shows that the Veteran reported being independent in all activities of daily living and able to maintain his personal grooming and hygiene.  Thus, even if the Veteran occasionally neglects his personal appearance and hygiene, which is one of the symptoms enumerated in the criteria for a 70 percent rating, he clearly does not exhibit an inability to perform activities of daily living, as contemplated by the criteria for a 100 percent rating.  Similarly, the Veteran has been described as having mild memory and motivation problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status or his own name.  

Further, total occupational and social impairment has not been shown.  While the record demonstrates marked social isolation and emotional detachment, the evidence also shows that the Veteran has maintained a more than 41-year marriage with his wife.  Additionally, although the Veteran clearly prefers to stay at home, the record also shows that he will occasionally go to family functions and on outings with his wife.  

Additionally, the Board notes that the Veteran was assigned GAF scores of 48 and 51.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  A GAF score can be probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores are reflective of moderate to serious impairment of occupational and social functioning.  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 70 percent rating.   

Additionally, the Board notes that since June 2013, the Veteran's symptoms have resulted in serious impairment of employment, which is addressed in the TDIU discussion below.  Crucially, entitlement to a 100 percent rating contemplates total social impairment in addition to total occupational impairment.  As discussed above, total social impairment is not shown by the evidence of record. 

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD but has required that the Veteran demonstrate particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Mauerhan, supra; but see Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board has considered a staged rating, but finds that the Veteran's symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 

III. TDIU Prior to February 25, 2015

In the December 2014 remand, the Board found that a claim of entitlement to a TDIU had been raised as part of the claim for an increased rating for PTSD pursuant to the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Subsequently, in a May 2015 rating decision, the RO granted entitlement to a TDIU from February 25, 2015, the date that it also granted an increased rating for PTSD.  However, as noted in the Introduction, the claim of entitlement to a TDIU prior to that date remains before the Board.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In light of the decision above to grant a 70 percent rating for PTSD, the schedular criteria for a TDIU have been met for the entire appeal period.  38 C.F.R. § 4.16(a).  The Veteran is also service-connected for tinnitus, rated as 10 percent disabling since July 27, 2006, and diabetes, rated as 20 percent disabling since March 10, 2014.

The record shows that the Veteran last worked in a substantially gainful occupation in June 2013 as a carpenter, a job he left on June 12, 2013 because of his psychiatric disabilities.  See February 2015 VA Examination Report; December 2014 VA 21-8940; June 2013 Hearing Transcript.  

After a careful review of the evidence of record, the Board finds that as of June 13, 2013, the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected PTSD.  As the RO essentially conceded in its May 2015 rating decision granting entitlement to a TDIU from February 25, 2015, the Veteran's PTSD precludes the Veteran from securing and following substantially gainful employment.  In that rating decision, the RO indicated that because the Veteran's PTSD did not warrant an increase in severity until February 25, 2015, a TDIU was only warranted from that date.  However, as discussed above, the Board finds that the Veteran's PTSD has caused substantial occupational impairment warranting an increased rating for the entire appeal period.  The Veteran's 70 percent disability rating for PTSD, in and of itself, demonstrates limited residual ability to obtain and maintain substantially gainful employment.  As discussed above, his GAF scores in the 40-50s range are indicative of moderate to serious impairment in social and occupational functioning to include an inability to hold a job.  

Additionally, the above-cited evidence shows that the Veteran's PTSD significantly affected his occupational functioning before he finally quit working in June 2013 and that the Veteran's eventual unemployment was due to the symptoms of his PTSD.  During the August 2012 VA examination, the Veteran reported that, although he was still employed full-time as a carpenter, he had gotten angry with others at work and that his bosses no longer trusted him with major projects and use him for less important jobs.  Moreover, the February 2015 VA examiner noted that the Veteran left his job in June 2013 because he "felt overwhelmed by the responsibilities of his prior employment" and opined that the Veteran's PTSD more likely than not renders him unable to secure and maintain full-time employment due to a markedly impaired ability to respond appropriately to co-workers, supervisors, and the general public, a markedly impaired ability to sustain concentration, and a markedly impaired ability to respond appropriately to changes in the work setting.  

Based on the above, the Board finds that a TDIU is warranted from June 13, 2013, the day after the Veteran stopped working due to his PTSD symptoms, as this is the earliest date on which it is factually ascertainable that the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected PTSD.  Prior to that date, the record shows that the Veteran was actually engaged in substantially gainful employment.  Accordingly, entitlement to a TDIU prior to June 13, 2013, is not warranted.

      (CONTINUED ON NEXT PAGE)














ORDER

Throughout the entire period of the appeal, a 70 percent rating, but not higher, for PTSD with depressive disorder is granted, subject to the laws and regulations governing monetary awards.

A TDIU is granted from June 13, 2013, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU prior to June 13, 2013, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


